Case 2:12-cv-00102-SFC-RSW ECF No. 590-2 filed 07/31/20              PageID.20640     Page 1 of 1



   INDEX OF EXHIBITS TO DECLARATION OF EMMA K. BURTON IN SUPPORT OF
      CERTAIN AUTOMOBILE DEALERSHIP SETTLEMENT CLASS MEMBERS’
    MOTION TO ENFORCE PLANS OF ALLOCATION WITH REGARD TO RESERVE
                            FUND ELIGIBILITY




        Exhibit                         Description                               Date

   A.             J. Cuneo Letter to E. Burton Regarding Reserve Funds      7/10/20
                  Distribution

   B.             Email Correspondence Between J. Kelly, J. Cuneo, and      7/16/20
                  E. Burton re: Auto Parts - Reserve Distribution Inquiry
                                                                            7/17/20

                                                                            7/22/20
